Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing/amendment dated Jul21, 2020. The following action is taken:Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO 2012/0087227  in view of JP (2013-206496) 
It is noted that independent claim 1 is drawn to a “generic” objective lens that is manufactured to a certain specification lacking any functionality or purpose of use. The claim fails to recite the apparatus  or device in which such lens is used. Therefore any objective lens even without a functionality meeting the claimed specification would read on claim 1. The primary reference Ito discloses An objective lens which is a single lens element 21 having a numerical aperture NA disclosed as being larger than or equal to 0.84 (paragraphs [1-79]-[182] and a refractive index n that satisfy 1.61 n < 1.72 disclosed also in paragraphs [179]-[182] as being equal to 1.64 which is within the claimed range. However, although the reference discloses a numerical aperture of larger than 0.84 the reference does not explicitly disclose a numerical aperture of 0.91.  the secondary reference JP 2013-206496 (cited by applicant’s as prior art of reference) discloses in 

With respect to the limitation of claim 2. The reference Ito  in paragraph [172] discloses a biconvex lens with a sag showing  biconvex lens a sag amount of each surface of which always varies in the same direction from the optical axis toward a lens outer circumference of the biconvex lens.
With respect to the limitation of claim 3 see paragraphs [177] and [202] of the Ito reference showing a focal length of 0.9mm meeting the claimed range.

With respect to the limitation of claim 4. The secondary reference JP 2013-206496 discloses in paragraph [0025] the utilization of a BD disk. Therefore it is well established in the art that a BD disk having a working distance of  0.2mm which falls within the claimed range for the purpose of focusing the light beam on the disk. Therefore it would have been obvious to one of skilled in 

With respect to the limitation of claim 5. The primary reference Ito discloses an objective lens having a numerical aperture of 0.84 or larger. The secondary reference JP2013-206496 discloses an objective lens with a 0.94 numerical aperture as stated above. Therefore it would have been obvious to use the teachings of the secondary reference JP 2012-0078227 and modify the primary reference Ito as such value is called for as stated above.
An optical detector
With respect to the limitation of claim 6. Although the primary reference Ito (2012/0087227) disclose the use of an optical disk reading device having a light source through an objective lens. The primary reference does not explicitly disclose a detector.  The secondary reference in fig 4 shows the use of a detector for the purpose detecting the data being reproduced from a medium. Therefore it is obvious to one of skilled in the art to conclude that such detector is merely an inherent feature in optical disk reading devices for the purpose of reproducing data from a disk.

Claims 7-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over ITO (2012/0087227) in view of JP (2013-206496)  as applied to claims 1- 6 above, and further in view of Hama et al (7447136)
The combined references Ito (2012/0087227)  in view of JP (2013-206496) discloses the invention as analyzed above. In addition the primary reference Ito further discloses an optical 
In reference to claims 9, 12, 13 and 16, the reference Hama et al discloses the use of a host in fig 1 element 130 and a controller 107. Therefore it is obvious to one of skilled in the art to use such elements in the combined references Ito in view of JP 2013-206494 for the purpose of outputting the data to an external device by controlling the data processing operation through a controller.

With respect to the limitations of claims 10,  11, 14 and 15. The claims are merely drawn to image data as suppose to non-image data. The secondary reference JP 2013-206494 discloses in paragraph [0003] and [0025] of the English translation copy provided by applicant as prior art a DVD reading and recording device. Thus it is obvious to one of skilled in the art to conclude that image data is part of a DVD player or optical device being decided to reproduce the data.

8089705 discloses in claim 2 an objective lens with 0.75 or larger numerical aperture and a refractive index of 1.7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688